Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 2-21
Claims amended: n/a
Claims cancelled: 1
New claims: 2-21

Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claim(s) 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10893326 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 2, (9, 16 similarly) claim: At least one non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least: generate a query symbol alphabet based on a query optical pulse signature obtained from a meter that is to monitor presentation of media, the query optical pulse signature based on an optical pulse stream detected by the meter from a media remote control, apply a probability function to the query symbol alphabet and a reference symbol alphabet to determine a symbol alphabet matching probability, determine a symbol alphabet match based on the symbol alphabet matching probability, and determine a key code based on the symbol alphabet match.….. On the other hand, Patent No. 10893326 Claim(s) 1, (11, 16 similiarly): A media monitoring meter system comprising; a symbol alphabet meter to generate a query symbol alphabet based on captured data of an optical pulse stream, the optical pulse stream detected from a media remote control; a symbol alphabet matcher to: apply a probability function to the query symbol alphabet and a reference symbol alphabet to determine a symbol alphabet matching probability; and determine a symbol alphabet match based on the symbol alphabet matching probability; and a key code detector to determine a key code based on the symbol alphabet match. For that reason, Application's Claim(s) 2, 9, 16 and Patented Claim(s) 1, 11, 16 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 2-21 of the instant application is fully encompassed by the combination of Claim(s) 1-20. Allowance of application claim(s) 2-21 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-20. 


Claim(s) 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10200754 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 2, (9, 16 similarly) claim: At least one non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least: generate a query symbol alphabet based on a query optical pulse signature obtained from a meter that is to monitor presentation of media, the query optical pulse signature based on an optical pulse stream detected by the meter from a media remote control, apply a probability function to the query symbol alphabet and a reference symbol alphabet to determine a symbol alphabet matching probability, determine a symbol alphabet match based on the symbol alphabet matching probability, and determine a key code based on the symbol alphabet match.….. On the other hand, Patent No. 10200754 Claim(s) 1, (10, 16 similiarly): A media monitoring meter system comprising; an optical capture meter to capture data of an optical pulse stream detected from a media remote control, the captured data of the optical pulse stream being associated with a query timestamp; a symbol alphabet meter to be activated by the captured data of the optical pulse stream to generate a query symbol alphabet based on the captured data of the optical pulse stream; a symbol distribution meter to be activated by the captured data of the optical pulse stream to generate a query symbol distribution based on the captured data of the optical pulse stream; a message size meter to be activated by the captured data of the optical pulse stream to generate a query message size based on the captured data of the optical pulse stream; a signature generator to generate a query optical pulse signature based on the query symbol alphabet, the query symbol distribution and the query message size to represent a key code corresponding to a key that was activated on the media remote control to generate the optical pulse stream, the query optical pulse signature being associated with the query timestamp; and a symbol alphabet matcher to match the query symbol alphabet of the query optical pulse signature with a reference symbol alphabet of a reference optical pulse signature to generate a symbol alphabet match by: generating a distance threshold; and generating a Hamming distance between symbols in the query symbol alphabet and symbols in the reference symbol alphabet based on the distance threshold. For that reason, Application's Claim(s) 2, 9, 16 and Patented Claim(s) 1, 10, 16 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 2-21 of the instant application is fully encompassed by the combination of Claim(s) 1-16. Allowance of application claim(s) 2-21 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-16. 

Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer

Allowable Subject Matter
Claim(s) 2-21 can be allowed if the obviousness double patenting rejection can be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421